IN RE: Soublet, Albert; — Plaintiff(s); Applying for Supervisory and/or Remedial *612Writ; Parish of Orleans Criminal District Court Div. “G” Number 268-481; to the Court of Appeal, Fourth Circuit, Number 98KW-0036
Writ granted in part; otherwise denied; ease remanded to the district court. The district court is ordered to appoint counsel for relator for purposes of conducting an evidentiary hearing at which it will determine whether relator was wearing identifiable prison garb at trial, and if so, whether his attorneys failure timely to raise the issue at trial constitutes ineffective assistance of counsel under the standard set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
LEMMON, J., not on panel.